Citation Nr: 0100332	
Decision Date: 01/06/01    Archive Date: 01/11/01

DOCKET NO.  98-08 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for cause of 
the veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant and L. D.


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service with the New Philippine 
Scouts from June 1946 to February 1949.

In a January 1999 rating decision, the RO denied entitlement 
to Dependency and Indemnity Compensation (DIC) both under the 
provisions of 38 U.S.C.A. § 1318 directly and under 
38 U.S.C.A. § 1318 on the premise that entitlement was 
warranted had the veteran brought a claim more than 10 years 
prior to his death.  The appellant submitted a notice of 
disagreement (NOD) in March 1999 and a supplemental statement 
of the case (SSOC) was issued in July 2000.  The appellant 
has not submitted her substantive appeal (VA Form 9) on these 
matters, and as such, they are not before the Board at this 
time.  


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1994.

2. The death certificate reveals that the cause of death was 
pulmonary tuberculosis.

3.  At the time of the veteran's death, he was not service-
connected for any disabilities.  

4.  Service connection for cause of the veteran's death was 
denied in a November 1994 rating decision; no appeal 
followed.

5.  Documents submitted in support of the appellant's 
application to reopen a claim of service connection for cause 
of the veteran's death subsequent to the 1994 rating decision 
consist of a request for reconsideration received in 
September 1997, a medical center certification dated in March 
1995 that indicates hospitalization in August 1994; military 
records indicative of the veteran's period of service, 
duplicate hospitalization records and a copy of the death 
certificate, and testimony. 

CONCLUSIONS OF LAW

1.  The November 1994 RO decision that denied service 
connection for cause of the veteran's death is final.  
38 U.S.C.A. §§ 5108; 7104 (West 1991); 38 C.F.R. § 20.300 
(2000).  

2.  Evidence received since the RO's 1994 decision with 
respect to service connection for cause of the veteran's 
death is not new and material; and the claim is not reopened.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Factual Background

The veteran was not service-connected for any disability 
during his lifetime.  In a rating decision dated in June 
1992, the RO denied entitlement to service connection for 
pulmonary tuberculosis with chronic obstructive pulmonary 
disease (COPD).  Although there are no complete service 
medical records of record due to a fire-related incident that 
destroyed such records, the RO based its decision on those 
records available and the veteran's own reporting on NA Form 
13055 of no treatment of pulmonary tuberculosis or any other 
disorder in service.  Further, the veteran had mentioned 
hospitalization for pulmonary tuberculosis in the 1950s, but 
failed to provide relevant medical records.  Also submitted 
was a discharge summary from an October 1991 Veterans 
Memorial Medical Center related to treatment for COPD, 
pulmonary emphysema, and pulmonary tuberculosis.

Subsequently, the appellant provided hospitalization records 
for treatment in October 1993 for pulmonary tuberculosis, 
COPD, and pulmonary emphysema.  In those records it is noted 
that the veteran was a smoker for 23 years, but had stopped 
several months earlier.  Also noted in those records is that 
the veteran was diagnosed with pulmonary tuberculosis in 
1982.  

The appellant submitted the death certificate dated in August 
1994 that reveals that the veteran died on August [redacted], 
1994 of pulmonary tuberculosis, far advanced.  

In February 1996, the appellant submitted a request to reopen 
her service connection claim for cause of the veteran's 
death.  Also indicated at that time was a claim for service 
connection for cause of the veteran's death due to the use of 
tobacco.  In September 1996, the appellant had a personal 
hearing, at which time her daughter testified as to the 
events surrounding the veteran's death in August 1994.  

A document dated in October 1996 from the San Juan de Dios 
Educational Foundation is of record that discloses any 
medical records dating from 1950 would have been, as a matter 
of policy, already destroyed.   The appellant submitted an 
affidavit in September 1997 from an attending physician from 
the Philippine Tuberculosis Society dated in January 1977 of 
a photofluorography conducted that revealed moderate 
infiltrations in the upper half.  

In September 1997, the appellant submitted a petition for 
review and reconsideration of her service connection claim 
for cause of the veteran's death.  
Service connection for cause of death based on the use of 
tobacco products was denied in August 1997.   Clinical 
records with a patient data sheet, clinical hospital, and 
laboratory reports from De La Salle University Medical Center 
were received in July 1998.

II. Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors, but 
basically means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (2000).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).

Service connection may also be allowed on a presumptive basis 
for certain disabilities, including tuberculosis if the 
disability becomes manifest to a compensable degree within 
three years after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

Service connection may be established for the veteran's cause 
of death where the evidence demonstrates that the service-
connected disability was a principal or contributory cause of 
death.  38 C.F.R. § 3.312.  

The Office of General Counsel Precedent Opinion 2-93 provides 
that service connection may be established for disability or 
death if the evidence establishes that injury or disease 
resulted from tobacco use in the line of duty during active 
military service.  O.G.C. Precedent Opinion 2-93.  That is, 
service connection may be established for disability or death 
if the evidence establishes that injury or disease (which may 
have become manifest many years after service) resulted from 
tobacco use during active military service.  38 C.F.R. 
§ 3.303(d) (2000).

Furthermore, in a later General Counsel opinion, General 
Counsel Precedent Opinion 19-97 provides that service 
connection may be established on a secondary basis if the 
veteran acquired a nicotine dependence during service and the 
nicotine dependence is considered to be a proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  O.G.C. Precedent Opinion 19-97 (May 
13, 1997).  Precedent opinions are binding on the Board of 
Veterans' Appeals.  38 U.S.C.A. § 7104(c) (West 1991).

In cases where service records are missing or destroyed, case 
law requires that the Board provide a thorough "explanation 
to the veteran on how service records are maintained, why the 
searches undertaken constitute a reasonably exhaustive 
search, and why further efforts would not be justified."  
Dixon v. Derwinski, 3 Vet. App. 261 (1992).

It is now well-settled that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see Gregory v. Brown, 8 Vet. App. 563, 571 (1996); 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993).

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

III. Analysis

At the outset, the Board notes that the veteran was not 
service-connected for any disabilities during his lifetime.  
However, the appellant contends that the veteran had 
pulmonary tuberculosis and was treated for such in the 1950s, 
the records of which are not associated with the claims 
folder, in spite of repeated efforts by the RO to obtain the 
same from the appellant.  Further, the appellant alleges that 
the veteran's pulmonary disorder resulted from his use of 
tobacco, which ultimately led to his death. 

The evidence of record indicates that the veteran died in 
August 1994 of pulmonary tuberculosis, far advanced.  While 
the veteran indicated during his lifetime that he was 
diagnosed and treated for tuberculosis in the 1950s and the 
appellant also contended the same, there are no clinical 
records, x-ray studies, or data otherwise associated with the 
veteran's claims folder to substantiate such contentions.  
The Board notes that several efforts were made to obtain such 
records; nonetheless, nothing was forthcoming from neither 
the veteran during his lifetime nor from the appellant 
thereafter.  The Board notes here that the duty to assist in 
the development of a claim lies not only with the 
adjudicating agency, but also with the claimant.  See supra, 
Wood v. Derwinski, 1 Vet. App. 190, 193.

Further, medical records of file reveal that the veteran 
apparently was first diagnosed with pulmonary tuberculosis in 
October 1991, many years after his period of service.  
Although the Board does recognize the document from the 
Philippine Tuberculosis Society dated in January 1977 in 
which it is indicated that a photo-flourography revealed 
moderate infiltrations, upper half, no diagnosis of 
tuberculosis was made at that time and there are no clinical 
data prior to the 1991 diagnosis to support an earlier 
diagnosis.  

The Board does acknowledge the absence of the veteran's 
service medical records due to a fire-related incident that 
destroyed any such records.  However, several searches were 
conducted, as supported by development letters of file, and 
the National Personnel Records Center (NPRC) confirmed that 
no such records existed.  Thus, VA has complied with its duty 
to conduct as complete a search as possible to locate any 
service documents in support of the appellant's claim and has 
informed her accordingly.  See Dixon v. Derwinski, 3 Vet. 
App. 26.  Thus, overall, there is no medical evidence to 
substantiate that the veteran's post-service tuberculosis was 
incurred during his period of service or within the 
presumptive three-year period so as to warrant service 
connection for cause of the veteran's death.  

Moreover, the appellant maintains that the veteran's death 
was precipitated by his tobacco use, which she stated 
ultimately caused the development of pulmonary tuberculosis.  
On several occasions, the appellant was requested to provide 
information to substantiate her allegations of a direct 
correlation between the condition causing the veteran's death 
and his nicotine dependence in service.  Nonetheless, the 
appellant failed to provide any such information.  See supra 
Wood, at 190, 193.  As noted herein, VA regulations and VA 
General Counsel Opinion 2-93 provide that service connection 
for cause of death may be established where the evidence 
discloses injury or disease (even though the same became 
manifest many years after service) resulting from tobacco 
during active military service.  O.G.C. Precedent Opinion 2-
93; see also 38 C.F.R. § 3.303(d) (2000).

Furthermore, VA General Counsel Precedent Opinion 19-97 
provides that service connection may be established on a 
secondary basis if the veteran acquired a nicotine dependence 
during service and such dependence was considered to be a 
proximate cause of disability or death resulting from the use 
of tobacco products by the veteran.  O.G.C. Precedent Opinion 
19-97.  

However, there are no clinical data in this case to 
substantiate nicotine dependence in service or even the use 
of tobacco in service or thereafter.  While the 1993 
hospitalization records for treatment of pulmonary 
tuberculosis include a 23-year history of smoking, such 
document still dates the onset of the veteran's smoking habit 
sometime in the 1970s, many years after his service, and is a 
mere recitation with nothing further medically to enhance 
such statement.  Thus, again, there are no medical records or 
evidence otherwise to support that a nicotine dependence 
arose in service and that such dependence was related to the 
pulmonary disorder that caused the veteran's death. 

The Board notes that the appellant's service connection claim 
for cause of the veteran's death was denied in November 1994 
based on a lack of evidence that the veteran developed 
pulmonary tuberculosis in service or within the three-year 
presumptive period as required by VA regulations.  In view of 
the appellant's failure to appeal that decision, the 
determination is final.  Subsequent to that determination, 
the appellant has submitted several documents, as noted 
above, in support of her contentions.  

Specifically, as indicated herein, the appellant submitted a 
request for reconsideration of the RO's denial, a medical 
center certification indicative of hospitalization in August 
1994; military records and discharge certificate, duplicate 
hospitalization records, a copy of the death certificate, and 
personal hearing testimony.  

Thus, the Board acknowledges that the appellant has submitted 
evidence that is new to the record since the final 
disallowance in November 1994.  However, such records do not 
bear directly and substantially upon the specific matter at 
issue, that is, entitlement to service connection for cause 
of the veteran's death.  While the appellant submitted 
documents not previously considered by the rating agency, 
such evidence does not speak directly to the current issue.  
The above-noted evidence basically reflects treatment for 
pulmonary tuberculosis and other diseases post-service many 
years after the veteran's period of service.  

ORDER

New and material evidence not having been submitted to reopen 
the appellant's claim for service connection for cause of the 
veteran's death, the appeal is denied. 



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 

